DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: November 23, 2021.
Claims 1-19 are currently pending.  Claims 1, 6, 11-12 and 14-17 have been amended.  Claims 18-19 are new.  No claims have been canceled.

Response to Arguments
Rejection under 35 U.S.C. §112(b)
Applicant’s arguments, see REMARKS page 7, with respect to the rejection of claims 11, 12 and 17 have been fully considered and are persuasive.  The rejection of claims 11, 12 and 17 has been withdrawn. 

Rejection under 35 U.S.C. §103 based on NISHI and CHEN
Applicant’s arguments, see REMARKS pages 7-8, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hagenauer 2014/0148948.

Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. 2015/0153154 (called Nishi hereinafter and previously cited), in view of Chen 2009/0196131 (previously cited) and further in view of Hagenauer 2014/0148948 (newly cited art).

Regarding independent claim 1, Nishi teaches, in Figures 1 and 2, a device comprising: 
an off-axis counter (Fig. 6; counter 33) configured to count magnetic poles (para [0080 and 0085-0086], the counter receives detected alternating pole magnetic signals which is used to determine the angle) of a magnetic field (11) source that turns around a rotation axis (center of 11). 
Nishi fails to teach a counter to modulo an integer number. 
Chen teaches a counter to modulo an integer number (Fig. 22; 1006; para [0074]).

	Nishi and Chen fail to teach wherein the integer number equals a multiple of a number of pole pairs of the magnetic field source.
Hagenauer teaches wherein the integer number equals a multiple of a number of pole pairs of the magnetic field source (para [0003).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Nishi and Chen with the integer is equal to the number of pole pairs as described by Hagenauer for the purpose of improving testing the plausibility of the output signal of a resolver based on the number of pole pairs.

Regarding claim 2, Nishi, Chen and Hagenauer teach the device according to claim 1, Nishi further teaches wherein the magnetic field source is mechanically fixed on a shaft (Fig. 2; para [0006 and 0051]) and the magnetic field source comprises at least one of: a permanent magnet; a ring magnet (Fig. 2; 11); or an injection molded ferrite. 

Regarding claim 3, Nishi, Chen and Hagenauer teach the device according to claim 1, Nishi further teaches wherein the integer number is programmable (para [0160]). 

Regarding claim 4, Nishi, Chen and Hagenauer teach the device according to claim 1, Nishi further teaches wherein the magnetic field source is a multipole magnet (multiple alternating poles on 11). 

Regarding claim 6, Nishi, Chen and Hagenauer teach the device according to claim 4, Nishi further teaches, in Figure 2, wherein the multipole magnet is a ring-shaped magnet (rotor 11 is ring shaped) or a donut-shaped magnet, and wherein the magnetic poles of the multipole magnet are 

Regarding claim 7, Nishi, Chen and Hagenauer teach the device according to claim 4, Nishi further teaches, in Figure 2, wherein the multipole magnet is a ring-shaped magnet (rotor 11 is ring shaped) or a donut-shaped magnet and wherein poles of the multipole magnet are arranged on a curved surface of the ring-shaped magnet or the donut-shaped magnet (para [0050]; 11 is arranged on a curved surface since the rotor is made of permanent magnets). 

Regarding claim 9, Nishi, Chen and Hagenauer teach the device according to claim 1, Nishi further teaches wherein the off-axis counter is arranged on a circle concentric to the rotation axis (Fig. 2; 2u,2v,2w are circled around 11). 

Regarding independent claim 14, Nishi teaches, in Figures 1-2, a rotation angle sensing device (Fig. 1-2) comprising: 
a magnetic field source (11) that is mechanically couplable to a rotatable shaft (para [0051]); 
at least one magnetic angle sensing element (2u) that is configured to detect a magnetic field (para [0052]) of the magnetic field source, 
wherein the at least one magnetic angle sensing element is arranged around a rotation axis (sensor 2u,2v,2w are around rotor 11) on at least one plane that is perpendicular to the rotation axis (sensor 2u is perpendicular in relation to the center of 11); and 
an off-axis counter (Fig. 6; counter 33) configured to count magnetic poles of the magnetic field source that turns around the rotation axis (para [0080 and 0085-0086], the counter receives detected alternating pole magnetic signals which is used to determine the angle). 
Nishi fails to teach a counter to modulo an integer number. 
Chen teaches a counter to modulo an integer number (Fig. 22; 1006; para [0074]).

Nishi and Chen fail to teach wherein the integer number equals a multiple of a number of pole pairs of the magnetic field source.
Hagenauer teaches wherein the integer number equals a multiple of a number of pole pairs of the magnetic field source (para [0003).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Nishi and Chen with the integer is equal to the number of pole pairs as described by Hagenauer for the purpose of improving testing the plausibility of the output signal of a resolver based on the number of pole pairs.

Regarding claim 15, Nishi, Chen and Hagenauer teach the rotation angle sensing device according to claim 14, Nishi further teaches wherein the magnetic field source is a multipole magnet (multiple alternating pole on 11). 

Regarding claim 16, Nishi, Chen and Hagenauer teach the rotation angle sensing device according to claim 14, Nishi further comprising: circuitry (Fig. 1; 3-7) that is coupled to the at least one sensing element (2u) and the off-axis counter (Fig. 6; 33) and is configured to provide a signal indicative of a rotational position of the magnetic field source around the rotation axis by combining signals from the at least one sensing element and the off-axis counter (Fig. 6; Rotation-angle detecting unit; para [0080]). 

Regarding claim 17, Nishi, Chen and Hagenauer teaches a method for determining a rotation angle utilizing a rotation angle sensing device (Nishi; Fig. 1; Abstract) according to claim 14, Nishi further teaches wherein the method comprises: providing a signal indicative of a rotational position of the magnetic field source (Fig. 1; output of 6 going to 7) around the rotation axis by combining the signals .

Claims 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi, in view of Chen, in view of Hagenauer and further in view of Mattheis et al. 2018/0372510 (called Mattheis hereinafter and previously cited).

Regarding claim 5, Nishi, Chen and Hagenauer teach the device according to claim 4, but fail to teach wherein the integer number equals an integer multiple of a number P of pole pairs of the multipole magnet. 
Mattheis teaches wherein the integer number equals an integer multiple of a number P of pole pairs of the multipole magnet (para [0148]; counting of magnetic pole pairs will result in an integer number that equals an integer multiple of the number of pole pairs on the magnet).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Nishi, Chen and Hagenauer with the revolution counter counting magnetic pole pairs as described by Mattheis for the purpose of counting the number of revolutions of the magnet while reducing the number of bond contacts, thus reducing chip surface used.

Regarding claim 10, Nishi, Chen and Hagenauer teach the device according to claim 1, but fail to teach wherein the off-axis counter comprises a micro-magnetic loop structure with a magnetization pattern, wherein the micro-magnetic loop structure is arranged to monitor a magnetic field projected on a main surface of the micro-magnetic loop structure. 
Mattheis further teaches wherein the off-axis counter comprises a micro-magnetic loop structure (Fig. 2; sensor element 2; para [0070], magnetic layer stack based on the GMR effect) with a magnetization pattern (Fig. 2), wherein the micro-magnetic loop structure is arranged to monitor a magnetic field projected on a main surface of the micro-magnetic loop structure (para [0068]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Nishi, Chen and Hagenauer with the revolution counter 

Regarding claim 11, Nishi, Chen, Hagenauer and Mattheis teach the device according to claim 10, Mattheis further teaches wherein the micro-magnetic loop structure is a loop structure on a layer of an XMR (magnetio-resistor) device (Fig. 2; para [0070], GMR device which is a part of XMR devices), wherein the layer of the XMR device is a free layer (para [0070]; magnetic layer stack with GMR effects, which has a free layer for determine magnetic field direction). 

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi, in view of Chen, in view of Hagenauer and further in view of Ritter et al. 2014/0197822 (called Ritter hereinafter and previously cited).

Regarding claim 8, Nishi, Chen and Hagenauer teach the device according to claim 1, but fail to teach wherein the off-axis counter is implemented as a system on a chip or in a package adjacent to an additional sensing element. 
Ritter teaches wherein the off-axis counter is implemented as a system on a chip (Figs. 2 and 10; evaluation circuit 20) or in a package adjacent to an additional sensing element.
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Nishi, Chen and Hagenauer with the evaluation circuit as described by Ritter for the purpose of minimizing the size of a chip which allows smaller areas where this device can be installed and reducing manufacturing costs.

Regarding claim 13, Nishi, Chen and Hagenauer teach the device according to claim 1, but fail to teach wherein the off-axis counter is implemented on a chip, which comprises a main surface such that rotations of a magnetic field component are counted, which is substantially parallel to the main surface. 
Ritter teaches, in Figures 2 and 10, wherein the off-axis counter is implemented on a chip (Fig. 10; evaluation circuit 20), which comprises a main surface (para [0068]; the magnetic sensors are 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Nishi, Chen and Hagenauer with the evaluation circuit as described by Ritter for the purpose of minimizing the size of a chip which allows smaller areas where this device can be installed and reducing manufacturing costs.

Allowable Subject Matter
Claims 12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“further comprising at least one circuitry, wherein the number of pole pairs is a first number, and wherein the at least one circuitry is configured for: converting a magnetic pattern detected by the micro-magnetic loop structure into a second number; and mapping the second number to an interval that corresponds to counting modulo the integer number.”
Regarding claim 18, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the number of pole pairs is a first number, and the rotational angle sensing device further comprising: at least one circuitry configured for: converting a detected magnetic pattern to a second number; and mapping the second number to an interval that corresponds to counting modulo the integer number.”
Regarding claim 19, the prior arts of record taken alone or in combination fail to teach or suggest:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mol discloses “Sensor assembly for use in sensor bearings” (see 2016/0146632)
Susanto et al. discloses “Rotor lock detection” (see 9912267)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867